DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
1. Examiner acknowledges receipt of Applicant’s Amendments, remarks, arguments received on 03/29/2021. Applicant's arguments have been fully considered but they are not persuasive. 
Applicant Arguments
Applicant argued on Page 7 Paragraph 3 of the remark,”… Accordingly, since CHOI simply discloses an optical sensor for receiving light from “a typical fluorescence lamp'” (paragraph 100 of CHOI) or RGB LEDs, there is no teaching in CHOI of at least the following recitations of independent claim 1:“An optical communications receiver system for converting an optical communications signal”; or “receivers for converting the optical communications signal into the electrical signalor“respective filters from the plurality offilters are located on or over respective receivers of the plurality of receivers so as to allow one or more of the spectral components of the optical communications signal that encode the different data to he detected by at least one of receivers”', or“an optical concentrator configured to concentrate at least one spectral component of the optical communications signal received over a first area of the optical element to a second area smaller than the first area and separate the at least one spectral component of the optical communications signal that encodes the data from at least one other spectral component of the optical communications signal that encodes different data”', or
“at least one of the receivers detects at least one different spectral component of the optical communications signal that encodes the different data to the spectral components) of the optical communications signal detected by at least one other of the receivers.”
The Office Response
The argument is moot in view of the newly found reference CHOI in view of Bitra.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,13-15,17-19,21-25,28-31,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the optical element" in lines 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,19,21,22,23,24,28,29,31,34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2012/0129269 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,19,21,22,23,24,28,29,31,34 are are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0129269 A1) in view of Bitra et al.(US 2018/0219623).
Considering Claim 1 Choi discloses a receiver system for converting a optical communications signal comprising a plurality of spectral components  into an electrical signal (See Paragraph 50,54, fig. 1 i.e. a receiver system(120) for converting an optical signal comprising a plurality of spectral components into an electrical signal), the receiver system comprising: a plurality of receivers for converting the optical signal into the electrical signal(See Paragraph 50,54, fig. 1 i.e. the receiver system(120) comprising: a plurality of receivers(photo detector array) for converting the optical signal into the electrical signal), wherein the receiver system comprises either: a spectral filtering system comprising a plurality of filters for allowing transmission of a predetermined spectral component or spectral band, wherein respective filters from the plurality of filters are located on or over respective receivers of the plurality of receivers so as to allow one or more of the spectral components to be detected by at least one of receivers; or an optical concentrator configured to concentrate at least one spectral component of the optical signal received over a first area of the optical element to a second area smaller than the first area and separate the at least one spectral component of the optical signals that encodes the data from at least one other spectral component of the optical signal (See Paragraph 50, 54, 136,fig. 1 i.e.  wherein the receiver system(100) comprises a spectral filtering system(110) comprising a plurality of filters(Filter1, Filter2, …FilterN)(111) for allowing transmission of a predetermined spectral component or spectral band, wherein respective filters(Filter1, Filter2, …FilterN)(111) from the plurality of filters are located on or over respective receivers(Photo Detector1, Photo Detector2…Photo DetectorN(120))  of the plurality of receivers so as to allow one or more of the spectral components to be detected by at least one of receivers(Photo Detector1, Photo Detector2…Photo DetectorN(120)); such that at least one of the receivers detects at least one different spectral component of the optical signal to the spectral component(s) detected by at least one other of the receivers(See Paragraph 50,52,54, fig. 1 i.e. Since the photodetector array(120)  are configured to receive a respective spectral component from the respective filtering units(Filter 1, Filter2, Filter 3…Filter N(110))  such that at least one of the receivers of the detector array(120) detects at least one different spectral component to the spectral component(s) detected by at least one other of the receivers).
Choi does not explicitly disclose optical communications signals; a plurality of spectral components encoded with data such that different data is encoded on different spectral components of the optical communication signal; such that at least one of the receivers detects at least one different spectral component of the optical communications signal that encode the different data to the spectral component(s) detected by at least one other of the receivers.
Bitra teaches optical communications signals (See abstract, Paragraph 26, fig. 1 i.e. optical communications signals  which is a visible light communication(VLC) system for communicating information or data using visible light); a plurality of spectral components encoded with data such that different data is encoded on different spectral components of the optical communication signal(See abstract, Paragraph 26, fig. 1 i.e. a plurality of spectral components generated from light sources(12-14) are information encoded with data such that different data is encoded on different spectral components of the optical communication signal(22,23,24)); such that at least one of the receivers detects at least one different spectral component of the optical communications signal that encode the different data to the spectral component(s) detected by at least one other of the receivers(See Paragraph 26,36, fig. 1,3 i.e. such that at least one of the receivers(45) detects at least one different spectral component of the optical communications signal(VLC) that encode the different data to the spectral component(s)(22,23,24 of fig. 1) detected by at least one other of the receivers(45,50 of fig. 4) of receiver device(10)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Choi, and have optical communications signals; a plurality of spectral components encoded with data such that different data is encoded on different spectral components of the optical communication signal; such that at least one of the receivers detects at least one different spectral component of the optical communications signal that encode the different data to the spectral component(s) detected by at least one other of the receivers, as taught by Bitra, thus providing an efficient transmission system by transmitting data with minimal interference using visible light communication by encoding RGB light with data, as discussed by Bitra (Paragraph 1).
Considering Claim 19 Choi and Bitra disclose the receiver system of  claim 1, wherein at least one of the receivers comprise a photoactive element configured to be responsive to at least one of the spectral components for directly generating the electrical signal(See Choi: Paragraph 50,54,fig.1 i.e. at least one of the receivers(120) comprise a photoactive element(photo-detector) configured to be responsive to at least one of the spectral components received from the filter(110) for directly generating the electrical signal). 
 Considering Claim 21 Choi and Bitra disclose the receiver system of  claim 1, wherein at least one of the receivers is operable to detect at least one of the spectral components, the at least one spectral component comprising at least one visible or non-visible spectral component(See Choi: Paragraph 49,fig.1 i.e. at least one of the receivers(120) is operable to detect at least one of the spectral components from the filtering unit(120), the at least one spectral component comprising at least one visible or non-visible(infrared) spectral component).  
  Considering Claim 22 Choi and Bitra disclose the receiver system of  claim 1, comprising a processor for recovering information from an electrical signal generated by at least one of the photovoltaic elements(See Choi: Paragraph 50,52,fig.1 i.e. a processor(130) for recovering information from an electrical signal generated by at least one of the photovoltaic elements(120)).  
Considering Claim 23 Choi and Bitra disclose the receiver system of  claim 1, comprising circuitry and/or software for performing error correction on at least one electrical signal(See Choi: Paragraph 53,92,fig. 1,3 i.e. circuitry and/or software(130 of fig. 1) for performing error correction which is noise reduction on at least one electrical signal received from the detector array(120 of fig. 1)).  
Considering Claim 24 Choi and Bitra disclose the receiver system of  claim 1, comprising circuitry and/or software for selecting at least one electrical signal provided by at least one of the receivers(See Choi: Paragraph 50,53,54, fig. 1 i.e. circuitry which is a signal processing unit(130) for selecting at least one electrical signal provided by at least one of the receivers(120)), the selection being based on at least one of: providing an optimum signal to noise ratio; detecting at least one spectral component or detecting an intensity ratio of detected spectral components; reducing the capacitance of the receivers; and removing interference from at least one of the spectral components(See Choi: Paragraph 50,54, fig. 1 i.e. processing unit(130) for detecting at least one spectral component or detecting an intensity ratio of detected spectral components outputted by the photodetecting array(120)).
Considering Claim 28 Choi and Bitra disclose an internet-connected portable electronics device, internet of things device or wearable device comprising the receiver or receiver system of  claim 1(See Choi: Paragraph 53, fig. 1,3 i.e. an internet-connected(wifi) portable electronics device(100), internet(wifi) of things device or wearable device comprising the receiver or receiver system(120) of  claim 1).  
Considering Claim 29 Choi and Bitra disclose an optical wireless communications system comprising the receiver system of  claim 1 and a transmitter system for transmitting a wireless optical signal comprising a plurality of spectral components encoded with information(See Choi: Paragraph 50,54,100, fig. 1 i.e. the receiver system(120) of  claim 1 and a transmitter system(not shown) for transmitting a wireless optical signal(140) via the filtering unit(110) comprising a plurality of spectral components encoded with information).  
Considering Claim 31 Choi and Bitra disclose the optical wireless communications system of claim 29, wherein at least one spectral component of the transmitter system is modulated independently of at least one other spectral component of the transmitter system, or wherein a plurality of spectral components of the transmitter system are modulated simultaneously or collectively(See Choi: Paragraph 145 i.e. wherein at least one spectral component of the transmitter system(light source) is modulated independently of at least one other spectral component of the transmitter system, or wherein a plurality of spectral components of the transmitter system are modulated simultaneously or collectively by frequency modulation, amplitude modulation, or code modulation). 
Considering Claim 34 Choi and Bitra disclose a method for converting a wireless optical signal comprising a plurality of spectral components encoded with information into an electrical signal (See Choi: Paragraph 50,54, fig. 1 i.e. a receiver system(120) for converting a wireless optical communications signal comprising a plurality of spectral components encoded with information into an electrical signal), the method comprising: receiving, using the receiver system of claim1, at least one spectral component on at least one receiver of the receiver system (See Choi: Paragraph 50,54, fig. 1 i.e. receiving at least one spectral component on at least one receiver of a photodetector array from the filtering unit(110) of the receiver system(120)); and receiving at least one different spectral component on at least one other receiver of the receiver system (See Choi: Paragraph 50,54, fig. 1 i.e. receiving at least different spectral component on at least one receiver of a photodetector array(138) from the filter(110) of the receiver system(120)); and converting the optical signal into at least one electrical signal, each electrical signal being generated by at least one received spectral component(See Choi: Paragraph 50,54, fig. 1 i.e. the photodetector array(120) for  converting the optical signal into at least one electrical signal, each electrical signal being generated by at least one received spectral component which are photodetector array(120)).
Claims 13,17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0129269 A1) in view of Bitra et al.(US 2018/0219623) further in view of Mills et al.(US 2016/0268467).

Mills teaches the receiver system of claim 1, wherein each receiver of the plurality of receivers comprises a photovoltaic element for generating the electrical signal upon activation by the optical signal and the photovoltaic elements are comprised in a photovoltaic array configured such that different subsets of photovoltaic elements receive different spectral components and in which the receivers are individually operable or addressable to provide at least one electrical signal in response to being illuminated by at least one spectral component of the optical signal(See Paragraph 48, fig. 2 i.e. wherein each receiver of the plurality of receivers(221,222,223)  comprises a photovoltaic element for generating the electrical signal upon activation by the optical signal(202) and the photovoltaic elements(221,222,223)  are comprised in a photovoltaic array(211,212,213)  configured such that different subsets of photovoltaic elements(221,222,223) receive different spectral components by filtering using wavelength separation device(204) and in which the receivers(221,222,223) are individually operable or addressable to provide at least one electrical signal in response to being illuminated by at least one spectral component of the optical signal(202)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Choi and Bitra, and have each receiver of the plurality of receivers to comprise a photovoltaic element for generating the electrical signal upon activation by the optical signal and the photovoltaic elements are comprised in a photovoltaic array configured such that different subsets of photovoltaic elements receive different spectral components and in which the receivers are individually operable or addressable to provide at least one electrical signal in response to being illuminated by at least one spectral component of the optical signal, thus providing an efficient transmission system by generating different level of electrical power using multiple photovoltaic elements, as discussed by Mills (Paragraph 31,49).
Considering Claim 17 Choi and Bitra do not explicitly disclose the receiver system of claim 1, wherein at least one receiver has a different size, shape, dimension or area to that of at least one other receiver.
Mills teaches the receiver system of claim 1, wherein at least one receiver has a different size, shape, dimension or area to that of at least one other receiver(See Paragraph 48,50, fig. 2 i.e. at least one receiver(221,222,223) has a different size, shape, dimension or area to that of at least one other receiver(221,222,223)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Choi and Bitra, and have at least one receiver to be a different size, shape, dimension or area to that of at least one other receiver, as taught by Mills, thus providing an efficient transmission .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0129269 A1) in view of Bitra et al.(US 2018/0219623) further in view of Teichmann et al.(US 2007/0211250).
Considering Claim 18 Choi and Bitra do not explicitly disclose the receiver system of  claim 1, wherein the relative positioning of the receivers is adjustable for optimising detection of at least one spectral component.  
Teichmann teaches the receiver system of  claim 1, wherein the relative positioning of the receivers is adjustable for optimising detection of at least one spectral component(See Paragraph 40, fig. 8 i.e. the relative positioning of the receivers which are photodiode array(18) is adjustable for optimizing detection of at least one spectral component(λ1, λ2)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Choi and Bitra, and have the relative positioning of the receivers to be adjustable for optimising detection of at least one spectral component, as taught by Teichmann, thus improving transmission signal quality by minimizing signal lose due to misalignment and optimizing detected signal strength by adjusting the detection unit, as discussed by Teichmann (Paragraph 40).
Allowable Subject Matter
s 14,15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637